In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-22-00213-CR
                                __________________

                   VICTOR MONIQUE GOYENS, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 221st District Court
                     Montgomery County, Texas
                   Trial Cause No. 20-08-09631-CR
__________________________________________________________________

                                       ORDER

      Retained counsel for appellant, Victor Monique Goyens, filed a motion to

withdraw as counsel due to appellant’s failure to pay for legal services. The Court

finds that a hearing is necessary to protect the appellant’s right of appeal. It is

therefore, ordered that the appeal is abated, and the case is remanded to the trial court

for a hearing at which the appellant shall be present. We direct the trial court to

determine whether the appellant has the right of appeal, if so, whether he desires to

appeal, and if so, whether the appellant is indigent, whether he has retained counsel

                                           1
for the appeal, and if so, whether counsel should be allowed to withdraw as counsel

due to non-payment. If the trial court determines that the appellant desires to appeal,

that he is indigent, and that retained counsel should be allowed to withdraw, we

direct the trial court to appoint counsel to represent Goyens on appeal. A

supplemental reporter’s record of the hearing, together with a supplemental clerk’s

record containing any orders signed by the trial court in connection with the hearing,

shall be filed with the Court of Appeals by January 11, 2023. All appellate timetables

are suspended while the case is before the trial court.

      ORDER ENTERED December 12, 2022.

                                                            PER CURIAM

Before Golemon, C.J., Horton and Johnson, JJ.




                                          2